DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, 9, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20200028783) in view of Gao (US 20140301351).
Regarding claims 1 and 15, Jin teaches a method of a mobility management node in a core network of managing a plurality of non-coordinated radio access networks, RANs, connected to the core network, comprising: 
acquiring information indicating that a wireless communication device is connected to a base station in a first of the plurality of RANs, and information indicating a location of the wireless communication device (Fig. 3 step d where MME receives Location update and step S301 where MME receives information about the RAN; [0075] S301. The MME receives congestion information that is of a RAN and that is sent by the RCAF.); 
acquiring information identifying at least a second of the plurality of RANs
 to which the wireless communication device may connect based on the location of the wireless communication device, and information indicating available frequencies in the second RAN via which frequencies the wireless communication device is allowed to access a network being accessible by the mobility management node, said the mobility management node being operated by an operator different from those operating the first and second RANs (Fig. 3 S302; where MME [0076] S302. The MME configures an RFSP of UE based on the congestion information of the RAN. [0007] where RFSP is RAT/frequency selection priority;)and 
delivering the information identifying the second RAN to the wireless communication device (“[0077] S303. The MME delivers, to the RAN, an SPID corresponding to the RFSP. [0078] S304. The RAN performs access control on the UE based on the SPID.” [0019] The MME dynamically adjusts the RFSP based on the congestion information and delivers the RFSP to the RAN to adjust an access priority of the user, and controls camping or handover of the user, to optimize a network of the specific user based on an application requirement.)
Jin does not explicitly teach the information indicating available frequencies in the second RAN.  In an analogous art, Gao teaches the information indicating available frequencies in the second RAN ([0033] “The enhanced coexistence manager (eCM) provides a higher layer centralized coordinator to manage all LTE/LTE-A systems operating in unlicensed frequency bands in a macro cell. The eCM can be deployed in the core network of the an LTE-A wireless network (i.e. mobility management entity MME)...” [0034]”… a coexistence enabler (CE) 136 which determines which frequency bands are available for use by a network (such as a MME) or a user device. The 
Regarding claim 8, Jin teaches a method of a wireless communication device of acquiring access information relating to a plurality of non-coordinated radio access networks, RANs, in a wireless communication network, comprising: 
connecting to a mobility management node via a base station in a first of the plurality of RANs (Fig. 1 shows UE connected to MME ); and 
receiving information identifying at least a second of the plurality of RANs to which the wireless communication device may connect based on a location of the wireless communication device, and information indicating available frequencies in the second RAN via which frequencies the wireless communication device is allowed to access a network being accessible by the mobility management node, said the mobility management node being operated by an operator different from those operating the first and second RANs (“[0077] S303. The MME delivers, to the RAN, an SPID 
Jin not explicitly teaches the information indicating available frequencies in the second RAN.  In an analogous art, Gao teaches the information indicating available frequencies in the second RAN ([0033] “The enhanced coexistence manager (eCM) provides a higher layer centralized coordinator to manage all LTE/LTE-A systems operating in unlicensed frequency bands in a macro cell. The eCM can be deployed in the core network of the an LTE-A wireless network (i.e. mobility management entity MME)...” [0034]”… a coexistence enabler (CE) 136 which determines which frequency bands are available for use by a network (such as a MME) or a user device. The enhanced CM can determine if any unlicensed frequency spectrum in available, such as the ISM frequency bands (i.e. 315 - 470 MHz, 868-870 MHz, 902-928 MHz) or the 2.4 GHz frequency band. Information can also be shared with other coexistence managers 138.” (i.e., recall that the Co-existence manager can be an MME, thus the frequency information can be shared among MMEs in a different RAT-see 0035)).  Therefore, it would have been obvious for one of ordinary skill in the art at before the effective filing date of the invention to modify Jin’s teaching of sending handover information to the UE to also include Gao’s teaching of information identifying the available frequency so that the available frequency can be used immediately without the need to search for the suitable frequency.
claims 5 and 19, the combination of Jin and Gao teaches the method of claim 1, wherein the acquiring of the information identifying at least a second of the plurality of RANs to which the wireless communication device may connect comprises: 
sending a request for the information to an external information providing device, the request comprising the location information of the wireless communication device and an identifier of the first RAN; and receiving, in response to the request, the information identifying said at least a second of the plurality of RANs to which the wireless communication device may connect based on the location of the wireless communication device, and the information indicating the available frequencies in the second RAN (Jin, [0100] S4012. The SCEF performs authentication on the UE based on the service request, and determines, after the authentication succeeds, a RAN list in which the UE is located.) 

Regarding claims 2 and 16, the combination of Jin and Gao teaches the method of claim 1, Jin further discloses wherein the acquiring of the information indicating that the wireless communication device is connected to a base station in the first RAN further comprises: receiving, from the base station of the first RAN, a RAN identifier (an identifier of the RAN) from which the location of the wireless communication device is determined (Jin, Fig. 2 S201, [0063] “S201. A network device obtains congestion information of a RAN.” Fig.5 S5012. [0064] “the congestion information on a RAN side may include.. an identifier of the RAN, an identifier of UE” [0069] For example, the network device may be a network element (MME) responsible for mobility management) 

Regarding claims 4, 8 and 18, the combination of Jin and Gao teaches the method of claim 1, wherein the acquiring of the information indicating that the wireless communication device is connected to a base station in the first RAN further comprises: receiving, from the base station of the first RAN, location data of the wireless communication device (Jin, Step b discloses “attachment request” from base station RAN which prompts the “location update” step in step C.)

Regarding claim 5 and 19, the combination of Jin and Gao teaches the method method of claim 1, wherein the acquiring of the information identifying at least a second of the plurality of RANs to which the wireless communication device may connect comprises: sending a request for the information to an external information providing device, the request comprising the location information of the wireless communication device and an identifier of the first RAN (Fig. 3, S3011 “[0082] S3011. The MME sends a message of a congestion information subscription request to the RCAF, where the message may include identifiers (ID) of all eNB”); and 
receiving, in response to the request, the information identifying said at least a second of the plurality of RANs to which the wireless communication device may connect based on the location of the wireless communication device (Jin, Fig. 3 S302; where MME [0076] S302. The MME configures an RFSP of UE based on the congestion information of the RAN. [0007] where RFSP is  and the information indicating the available frequencies in the second RAN (Gao, [0034]”… a coexistence enabler (CE) 136 which determines which frequency bands are available for use by a network (such as a MME)).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20200028783) in view of Gao (US 20140301351) further in view of Amerga (US 20140355507)
Regarding claim 13, Jin and Gao teach a method of claim 8, further comprising: connecting to the mobility management node via a base station in the second of the plurality of RANs using the information identifying the second RAN and the information indicating available frequencies in the second RAN via which frequencies the wireless communication device is allowed to access the network accessible by the mobility management node (Jin [0067] “It should be noted that the SPID on a core network side 
is referred to as the RFSP. This information element may be specified by using user subscription information (stored in an HSS), or may be specified by an MME or a PCRF. After being transmitted to the RAN side, the information element can be used to flexibly control a behavior policy (for example, a priority for specifying that a terminal camps on a frequency and is handed over from one frequency to another frequency, to reduce an amount of useless signaling on a network) of the terminal.”)
	However, Jin and Gao do not explicitly teach “detecting that the connection to the base station of the first RAN has reached a Quality of Service, QoS, below a threshold value or is discontinued”.  In an analogous art, Amerga teaches “detecting that the ([0092] “the UE 1102 may send a measurement report to the femto cell. The measurement report may indicate that the MBMS cell has a higher signal quality than a signal quality of the femto cell. When the measurement report indicates that the femto cell has a lower signal quality than the signal quality of the MBMS cell by a threshold amount, the femto cell may hand over the UE 1102 to the MBMS cell.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jin and Gao’s teaching of receiving the second RAN to also include Amerga’s teaching of detecting the signal quality to fall in order to make the determination of when to handover to a second RAN.

Response to Arguments
Upon further consideration of applicant’s traversal, the restriction mailed on 1/28/21 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646